DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
figure 16: 1071 and 1044; 
figure 15: cartridge block 1042, cartridge block 1043, pinion bushing 1052, base 3000; it is noted that the disclosure explicitly set forth these reference numerals are found in figure 15 however they appear to be missing from the figure. This error appears throughout the figures and specification and the listing of reference numerals from figure 15 is one of a number of examples where this occurs. It is suggested Applicant review the entire specification and make the appropriate corrections such that there is consistency between both the drawings and the detailed description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraph 0083 line 3 states “which is designated to rotate 1031” there appears to be missing language since rotate is not the element that is being designated by reference numeral 1031. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  there appears to be a misprint in the limitation “said a cutter lever arm” found in line 19.  Appropriate correction is required.
Claims 5 and 6 objected to because of the following informalities:  there appears to be a misprint in the limitation “an engagement face is in in a closed position” found in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim states “a hollow interior and an ingress portion” in line 17, it is unclear if the limitation is intending to set forth additional structure of the twister pinion or if the limitation is intending to refer to the hollow interior and ingress portion previously recited in line 10. Clarification and/or correction is required. For examination purposes the limitation is being interpreted as: the hollow interior and the ingress portion.
With regards to claim 2, the claim states “the wire release mechanism is in mechanical communication with a wire tying assembly” this limitation renders the metes and bounds of the claim indefinite. Specifically the preamble of the claim sets forth the claims are directed to a wire release mechanism therefore it is unclear if this limitation is intending to set forth the wire release mechanism also structurally includes a wire tying assembly or if the limitation is intending to set forth the wire release mechanism has the capability of connecting to a wire tying assembly. It is noted that should the intent of the limitation be to structurally claim the wire release mechanism and a wire tying assembly together this combination would fall under the scope of a system claim and the preamble of the claims should be amended for clarification.  
With regards to claim 7, the claim states “ingress portion” in line 2, it is unclear if this is intending to refer to the ingress portion set forth in claim 1 or if it is setting forth an additional ingress portion. For examination purposes the limitation is being interpreted as: the ingress portion.
With regards to claim 9, there appears to be insufficient antecedent basis for the limitation “the closed position” found in line 2 and the limitation “the open position” found in line 6. Additionally the metes and bounds of the limitation “closed position” is unclear since it appears that the closed position of the wire release portion allows for advancement of the wire which appears to go against the general definition of closed.
The claim states “a wire” in lines 3 and 7, it is unclear if these limitations are intending to refer to the wire set forth in the moving step or if these are each intending to set forth a different wire (i.e. there are a total of 3 separate wires being referred to within the claim). It is noted that should the claim be setting forth multiple wires the limitation “the wire” in line 5 would be considered indefinite since it is unclear which wire is being referred to (wire of line 2 or of line 3).
Examiner notes that no art has been applied to claim 9; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,737,814. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 9 are to be found in claim 6. The difference between claim 9 of the application and claim 6 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 6 of the patent is in effect a species of the generic invention of claim 9 [see In re Goodman, 29 USPQ2d 2010 (fed. Cir. 1993)]. Since claim 9 is anticipated by claim 6 of the patent, it is not patentably distinct from claim 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiedel (US 2007/0137723).
In reference to claim 1, Wiedel discloses a wire release mechanism comprising 
a gripper lever (290) [see paragraph 0058 lines 2-4];
a gripper pivot bolt (338) [see paragraph 0060 lines 11-13];
a gripper yoke (336) [see paragraph 0060 lines 8-11];
a hinged gripper (300) [see paragraph 0058 lines 6-7] with an engagement face;
a cutter lever arm (130) [see paragraph 0046 lines 1-2];
a cutter yoke (162) [see paragraph 0046 lines 7-9];
a cutter shaft (164) [see paragraph 0046 lines 9-11];
a cylinder (340) [see paragraph 0060 lines 18-20];
a twister pinion (176) with outer teeth, a hollow interior and an ingress portion [see paragraph 0047 lines 4-5];
pinion bushings (172, 174) [see paragraph 0047 lines 1-3]; and
a wire guide (184, 186) [see paragraph 0048 lines 1-4]; wherein
the gripper lever (290) is in mechanical and rotatable communication with the gripper pivot bolt (338) and is actuated into movement about the gripper pivot bolt  by the cylinder [see paragraph 0060 lines 18-20];
the hinged gripper (300) is in mechanical and rotatable communication with the gripper yoke (336) [see paragraph 0060 lines 8-11];
the twister pinion (176) with outer teeth, the hollow interior and the ingress portion is rotatable and in mechanical communication with the pinion bushings [see paragraph 0047]; and
the cutter lever arm (130) is in mechanical communication with the cutter yoke (162) and the cutter shaft (164) wherein movement of the cutter lever arm will rotate the cutter shaft [see figures 9-10, 13 & 21].
In reference to claim 2, Wiedel further discloses the wire release mechanism is in mechanical communication with a wire tying assembly, as seen in figure 2.
In reference to claim 3, Wiedel further discloses the gripper lever (290) is rotated into a closed position about the gripper pivot bolt (338) by the expansion of the cylinder (340) [see paragraph 0065 lines 11-16].
In reference to claim 4, Wiedel further discloses the gripper lever (290) is rotated into a closed position about the gripper pivot bolt by the retraction of the cylinder.
In reference to claim 5, the hinged gripper (300) with an engagement face (left side face of 300) is in a closed position relative to the gripper yoke (336) in which the hinged gripper with an engagement face has the engagement face substantially parallel to the gripper yoke [see figure 22].
In reference to claim 6, the hinged gripper (300) with an engagement face (bottom side face of 300) is in a closed position relative to the gripper yoke in which the hinged gripper with an engagement face has the engagement face at an angle to the gripper yoke [see figure 22].
In reference to claim 7, Wiedel further discloses the ingress portion allows for a wire to egress the twister pinion (176) [it is noted that the twister pinion is formed of angled teeth that would allow for easy entry and exit therefrom; see figure 10].
In reference to claim 8, Wiedel further discloses a set of pushing arms (238, 240) wherein the pushing arms can push a wire out of the ingress portion [see paragraph 0070 lines 11-15].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725